Case 0:18-cv-61811-MGC Document 19 Entered on FLSD Docket 11/28/2018 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-61811-Civ-COOKE/HUNT

 PATRICIA KENNEDY,

         Plaintiff,

 vs.

 CAPE SIESTA MOTEL, LLC
 and FAWLTY TOWERS, INC.,

       Defendant.
 ____________________________/

                                   ORDER TO SHOW CAUSE
         THIS CASE is before me upon Plaintiff’s Motion for Entry of Default Judgment (ECF No.

 18). I have reviewed the record, and note the defaults entered by the Clerk of the Court as to

 Defendants (ECF Nos. 14-15) for failure to answer or otherwise respond to the Summons and
 Complaint. As of the date of this Order, Defendants have failed or otherwise refused to defend this

 lawsuit. Accordingly, it is ORDERED and ADJUDGED that Defendants shall show cause within

 seven (7) days of the date of this Order why the motion for default judgment should not be granted.

 Plaintiff shall serve copies of this Order on Defendants in the same manner she served them

 with copies of the Summons and Complaint.
         DONE and ORDERED in chambers, at Miami, Florida, this 28th day of November
 2018.




 Copies furnished to:
 Patrick M. Hunt, U.S. Magistrate Judge
 Counsel of record
